SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

63
OP 14-01190
PRESENT: SCUDDER, P.J., FAHEY, PERADOTTO, CARNI, AND WHALEN, JJ.


IN THE MATTER OF AMIL DINSIO, PETITIONER,

                     V                            MEMORANDUM AND ORDER

SUPREME COURT, APPELLATE DIVISION, THIRD
JUDICIAL DEPARTMENT, RESPONDENT.
(PROCEEDING NO. 2.)


AMIL DINSIO, PETITIONER PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (FRANK BRADY OF
COUNSEL), FOR RESPONDENT.


     Proceeding pursuant to CPLR article 78 (initiated in the
Appellate Division of the Supreme Court in the Third Judicial
Department and transferred to the Appellate Division of the Supreme
Court in the Fourth Judicial Department by order of the Appellate
Division of the Supreme Court in the Third Judicial Department entered
June 20, 2014).

     It is hereby ORDERED that said petition is unanimously dismissed
without costs.

     Same Memorandum as in Matter of Dinsio v Supreme Court, Appellate
Div., Third Judicial Dept. ([proceeding No. 1] ___ AD3d ___ [Feb. 6,
2015]).




Entered:   February 6, 2015                     Frances E. Cafarell
                                                Clerk of the Court